DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 10/07/2020.
3. Claims 1-20 are pending in which 1-6, 8-14, 16-22 and 24 are rejected, claims 7, 15 and 23 are objected to and claims 1, 9 and 17 are independent. 
Information Disclosure Statement
4. The information disclosure statements filed 10/07/2020 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is autoprocessed and approved immediately 
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10803119 (issued to the parent application 15698557). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the Patent both are dedicated to identifying query audio from a content source based on a search query using rights metadata associated with the query audio, by
performing a constant Q transform on multiple reference time slices of the reference audio;
binarizing the constant Q transformed reference time slices;
executing (performing) a two-dimensional Fourier transform on query time windows within the binarized and constant Q transformed query time slices to generate two-dimensional Fourier transforms of the query time windows. Therefore, they are common features and should not be patentable from one to another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 17-21, 1-5 and 9-13 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Mysore et al.: "SEMI-SUPERVISED SOURCE SEPARATION USING NON-NEGATIVE TECHNIQUES", (U.S. Patent Application Publication 20130132077 A1, filed May 27, 2011 and published May 23, 2013, hereafter "Mysore"), and in view of 
Guralnick: "WORKOUT MUSIC PLAYBACK MACHINE", (U.S. Patent US 9,880,805 B1, filed September 23, 2014 and issued April 2, 2015).

As per claim 17, Mysore teaches a method comprising:
identifying, using one or more processors, query audio from a content source based on a search query using rights metadata associated with the query audio (See [0025]-[0026], techniques for modeling signals originated from single sources, followed by techniques for modeling signals originated from multiple sources may be used in music audio search and retrieval, and recording and processing. Here audio searching and retrieving teaches identifying the query audio while techniques for modeling signals originated from single sources being used with the audio suggested rights metadata for such techniques utilized associated with the audio from the single source);
executing, using the one or more processors, a constant Q transform on query time slices of the query audio (See FIGS. 7A-E and [0086], a spectrogram of a synthesized saxophone playing a C major arpeggio four times. Therefore, four repetitions of the sequence C-E-G may be identified. The spectrogram was computed using an STFT with a window size of 100 ms and a hop size of 25 ms (a constant -Q transform was used for displaying the fundamental frequencies of the different notes and the relation between the fundamental frequencies purposes).);
binarizing, using the one or more processors, the constant Q transformed query time slices (See [0032], algorithms or symbolic representations of operations on binary digital signals stored within a memory and manipulating or transforming signals, typically represented as physical electronic or magnetic quantities within memories);
executing, using the one or more processors, a two-dimensional Fourier transform on query time windows within the binarized and constant Q transformed query time slices to generate two-dimensional Fourier transforms of the query time windows (See [0044]-[0045], the spectrogram may be a spectrogram generated as the magnitude of the short time Fourier transform (STFT) of a signal and construct a dictionary for each segment of the spectrogram. The various segments may be, for example, time frames of the spectrogram);
generating, using the one or more processors, a query data structure based on a sequential order of the two-dimensional Fourier transforms (See [0044]-[0045], the spectrogram may be a spectrogram generated in sequentially ordering as the magnitude of the short time Fourier transform (STFT) of a signal and construct a dictionary for each segment of the spectrogram. The various segments may be, for example, time frames of the spectrogram. Here the dictionary for each segment of the spectrogram is interpreted the data structure).
Mysore does not explicitly teach selecting, using the one or more processors, a subset of a reference database based on the rights metadata, the subset including reference audio.
However, Guralnick teaches selecting, using the one or more processors, a subset of a reference database based on the rights metadata, the subset including reference audio (See col. 33, lines 54-57 and col. 37, lines 9-11 and 22-24, retrieving from memory 
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Guralnick's teaching with Mysore because Mysore is dedicated to differentiating between constituent sound sources and Guralnick focuses on sophisticated looping sequences, the combined teaching would have enabled Mysore to pre-set of sequences for looping the process of differentiating constituent sound sources by a semi-supervised source separation using non-negative techniques.
Mysore in view of Guralnick teaches the following:
identifying, using the one or more processors, the query audio as a cover rendition of the reference audio based on a comparison between the query data structure and a reference data structure associated with the reference audio (See Guralnick: col. 37, lines 9-11 and 22-24 and col. 26, lines 14-18, the user may then set the song title 112 searching through the song database 108 for the desired song title 

As per claim 18, Mysore in view of Guralnick teaches the method of claim 17, wherein the rights metadata includes at least one of an artist, a publisher, license information, right holder information, royalty information, or a title of the query audio, and further including:
obtaining the reference audio via a user interface in communication with a network (See Guralnick: col. 33, lines 54-57 and col. 37, lines 9-11 and 22-24, retrieving from memory the song recording data, by for instance accessing the song recording metadata, for each of original musical recordings 110 corresponding to the song titles; and the user may then set the song title 112 searching through the song database 108 for the desired song title 112, then the song title 112 corresponding to the original musical recording 110 may be added to a slot row 305, forming part of the selection 114b of song titles 112. Here the retrieving and selecting teaches obtaining); and


As per claim 19, Mysore in view of Guralnick teaches the method of claim 17, wherein the content source is at least one of (i) a stream of a live broadcast, (ii) a music sharing shite, (iii) a video sharing site, or (iv) a social networking feed, a post, update, or a tweet of a social network (See Guralnick: col 4, lines 50-51, retrieving video data corresponding to said song recording data).

As per claim 20, Mysore in view of Guralnick teaches the method of claim 17, wherein the one or more processors are to select the content source based on at least one of information provided by a right holder associated with the query audio, the 

As per claim 21, Mysore in view of Guralnick teaches the method of claim 17, further including:
executing a constant Q transform on reference time slices of the reference audio (See Mysore: FIGS. 7A-E and [0086], a spectrogram of a synthesized saxophone playing a C major arpeggio four times. Therefore, four repetitions of the sequence C-E-G may be identified. The spectrogram was computed using an STFT with a window size of 100 ms and a hop size of 25 ms (a constant -Q transform was used for displaying the fundamental frequencies of the different notes and the relation between the fundamental frequencies purposes).);
binarizing the constant Q transformed reference time slices (See Mysore: [0032], algorithms or symbolic representations of operations on binary digital signals stored within a memory and manipulating or transforming signals, typically represented as physical electronic or magnetic quantities within memories);

generating the reference data structure by sequentially ordering the two-dimensional Fourier transforms of the reference time windows (See Mysore: [0044]-[0045], the spectrogram may be a spectrogram generated in sequentially ordering as the magnitude of the short time Fourier transform (STFT) of a signal and construct a dictionary for each segment of the spectrogram. The various segments may be, for example, time frames of the spectrogram. Here the dictionary for each segment of the spectrogram is interpreted the data structure).

As per claims 1-5, the claims recite an apparatus comprising memory and one or more processors to execute instructions (Mysore: [0034], program instructions 140 that may be executable by the processor(s) 110 to implement aspects of the techniques described herein may be partly or fully resident within the memory 120) to perform the 
Therefore, claims 1-5 are rejected along the same rationale that rejected claims 17-21, respectively.

As per claims 9-13, the claims recite a non-transitory machine-readable medium comprising instructions that, when executed, cause one or more processors (Mysore: [0034], program instructions 140 that may be executable by the processor(s) 110 to implement aspects of the techniques described herein may be partly or fully resident within the memory 120) to perform the steps of the methods as recited in claims 17-21 above, respectively, and rejected under 35 U.S.C. § 103 as unpatentable over Mysore in view of Guralnick.
Therefore, claims 9-13 are rejected along the same rationale that rejected claims 17-21, respectively.

6.2. Claims 22, 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Mysore, in view of Guralnick, as applied to claims 17, 1 and 9 above, and further in view of


Harutyunyan et al.: "METHODS AND SYSTEMS TO IDENTIFY ANOMALOUS BEHAVING COMPONENTS OF A DISTRIBUTED COMPUTING SYSTEM", (U.S. Patent Application Publication 20180165142 A1, filed December 12, 2016 and published June 14, 2018, hereafter "Harutyunyan").

As per claim 22, Mysore in view of Guralnick does not explicitly teach the method of claim 17, further including: generating a similarity matrix that indicates degrees to which reference portions of the reference data structure are similar to query portions of the query data structure.
However, Harutyunyan teaches the method of claim 17, further including:
generating a similarity matrix that indicates degrees to which reference portions of the reference data structure are similar to query portions of the query data structure (See FIG. 27C and [0107], similarity matrix of similarities calculated for each pair of the seven event sources, for example, the similarity between (ES.sub.B, ES.sub.F) and ES.sub.A is 0.5 and the similarity between (ES.sub.E, ES.sub.E) and ES.sub.E is 0.333 as revealed by the corresponding matrix elements).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Harutyunyan's teaching with Mysore in view of Guralnick reference because Mysore is dedicated to differentiating between constituent sound sources, Guralnick focuses on sophisticated 
Mysore in view of Guralnick and further in view of Harutyunyan teaches the following:
computing a distance measure between the query data structure and the reference data structure based on the similarity matrix (See Harutyunyan: Fig. 32 and [0128], a k -distance neighborhood is determined for each event source based on the k-th nearest neighbor distance of the event source); and
storing an association in a database between the reference audio and the query audio based on a computed distance measure, the association identifying the query audio as the cover rendition (See Harutyunyan: [0072] and [0111], the distance is calculated between each pair of event sources in the cluster C; and the administration computer 1412 collects and may store the received event messages in a data-storage device or appliance 1418 as event logs 1420-1424.).


As per claim 6, the claim recites an apparatus comprising memory and one or more processors to execute instructions (Mysore: [0034], program instructions 140 that 
Therefore, claim 6 is rejected along the same rationale that rejected claim 22.

As per claim 14, the claim recites a non-transitory machine-readable medium comprising instructions that, when executed, cause one or more processors (Mysore: [0034], program instructions 140 that may be executable by the processor(s) 110 to implement aspects of the techniques described herein may be partly or fully resident within the memory 120) to perform the steps of the method as recited in claim 22 above, and rejected under 35 U.S.C. § 103 as unpatentable over Mysore in view of Guralnick and further in view of Harutyunyan.
Therefore, claim 14 is rejected along the same rationale that rejected claim 22.

6.3. Claims 24, 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Mysore, in view of Guralnick, as applied to claims 17, 1 and 9 above, and further in view of


Wong et al.: "METHOD OF AND APPARATUS FOR GENERATING A DEPTH MAP UTILIZED IN AUTOFOCUSING", (U.S. Patent Application Publication 20070297784 A1, filed June 22, 2006 and published December 27, 2007, hereafter "Wong").

As per claim 24, Mysore in view of Guralnick teaches the method of claim 17, further including:
grouping the binarized and constant Q transformed query time slices of the query audio into the query time windows prior to the executing of the two-dimensional Fourier transform on the query time windows, the query time windows including overlapping query time windows of uniform duration (See Mysore: [0044]-[0045], the spectrogram may be a spectrogram generated as the magnitude of the short time Fourier transform (STFT) of a signal and construct a dictionary for each segment of the spectrogram. The various segments may be, for example, time frames of the spectrogram; and the spectrogram may be a spectrogram generated in sequentially ordering as the magnitude of the short time Fourier transform (STFT) of a signal and construct a dictionary for each segment of the spectrogram. The various segments may be, for example, time frames of the spectrogram. Here the dictionary for each segment of the spectrogram is interpreted the data structure).
Mysore in view of Guralnick does not explicitly teach applying a blur algorithm to the two-dimensional Fourier transforms of the query time windows prior to the 
However, Wong teaches applying a blur algorithm to the two-dimensional Fourier transforms of the query time windows prior to the sequential ordering of the two-dimensional Fourier transforms in the query data structure (See [0005] and [0046], Computing the two-dimensional Fourier transforms of recorded images and implementing a pillbox blur based imaging system using an algorithm based on a Gaussian blur approximation).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Wong's teaching with Mysore in view of Guralnick reference because Mysore is dedicated to differentiating between constituent sound sources, Guralnick focuses on sophisticated looping sequences and Wong is dedicated to determining distance based on computing the Fourier transforms of two or more recorded images and then computing the ratio of these two Fourier transforms, the combined teaching would have enabled Mysore in view of Guralnick reference to expand functionality for extending to other applications, such as multi-dimensional imaging and data compression.

As per claim 8, the claim recites an apparatus comprising memory and one or more processors to execute instructions (Mysore: [0034], program instructions 140 that 
Therefore, claim 8 is rejected along the same rationale that rejected claim 24.

As per claim 16, the claim recites a non-transitory machine-readable medium comprising instructions that, when executed, cause one or more processors (Mysore: [0034], program instructions 140 that may be executable by the processor(s) 110 to implement aspects of the techniques described herein may be partly or fully resident within the memory 120) to perform the steps of the method as recited in claim 24 above, and rejected under 35 U.S.C. § 103 as unpatentable over Mysore in view of Guralnick and further in view of Wong.
Therefore, claim 16 is rejected along the same rationale that rejected claim 24.
Allowable Subject Matter
7. Claims 23, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
References
8.1. The prior art made of record:

F. U.S. Patent Application Publication US-20130132077-A1.
G. U.S. Patent Application Publication US-20180165142-A1.
H. U.S. Patent Application Publication US-20070297784-A1.
8.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
B. U.S. Patent Application Publication US-20140185815-A1.
C. U.S. Patent Application Publication US-20160012857-A1.
D. U.S. Patent Application Publication US-20150094835-A1.
E. U.S. Patent Application Publication US-20110058685-A1.
Conclusion
9.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference 
9.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you 
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
October 23, 2021